UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6603



AJAMU SAWANDI OSBORNE,

                                            Petitioner - Appellant,

          versus


JOHN L. LAMANNA, Warden Edgefield Correctional
Institution,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CA-04-1444-24)


Submitted:   September 29, 2005           Decided:   October 6, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ajamu Sawandi Osborne, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ajamu Sawandi Osborne, a federal prisoner, appeals the

district   court’s    order   accepting   the   recommendation   of   the

magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2241 (2000).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.   See Osborne v. LaManna, No. CA-04-1444-24 (D.S.C.

Mar. 23, 2005).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -